DETAILED ACTION
Claims 1-16 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 USC § 101
	Examiner notes claims 8-14 are directed to an apparatus comprising of various modules. Because the modules of the apparatus invoke interpretations under 35 U.S.C. 112(f) (discussed below), no rejections under 35 U.S.C. 101 are appropriate. The interpretations under 35 U.S.C. 112(f) prevent the interpretation of the apparatus as a software only embodiment, therefore, the apparatus is not software per se and no rejections are appropriate at this time. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The image obtaining module, according to page 43 of the disclosure is also referred to as the “auto generated module”, as disclosed on page 17 of the disclosure and implemented on the hardware disclosed on page 43. 
The lane line position determining, according to page 43 of the disclosure is also referred to as the “auto generated module”, as disclosed on page 17 of the disclosure and implemented on the hardware disclosed on page 43. 
The vehicle position determining module, according to page 43 of the disclosure is also referred to as the “object detection module”, as disclosed on pages 18-20 of the disclosure and implemented on the hardware disclosed on page 43. 
The parking space determining module as disclosed on pages 38-43 of the disclosure and the hardware disclosed on page 43. 
in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasner (“Automatic Parking Identification and Vehicle Guidance with Road Awareness”). 
Regarding claim 1, Krasner teaches: 
A method for detecting a usage status of a parking space, comprising: 
obtaining a monitored image of a to-be-detected parking space; (Krasner Section II B 1, front and side cameras perform video processing, the system identifies the board of the parking boundaries ) 
 identifying lane line position information of the to-be-detected parking space from the monitored image; (Krasner Section II B 1, front and side cameras perform video processing, the system identifies the board of the parking boundaries, the system gets an array of line objects from which it depicts lines which fulfill the predetermined measures of parking  
 identifying vehicle information from the monitored image, wherein the vehicle information comprises vehicle position information; (Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Section III and Figure 10, an occupied spot has ORB key points (a vehicle) within the parking boundary) 
and 
(Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Section III and Figure 10, an occupied spot has ORB key points (a vehicle) within the parking boundary)

Regarding claim 2, Krasner teaches: 
The method of claim 1, wherein, determining a usage status of the to-be-detected parking space based on a positional relationship between the lane line position information and the vehicle position information, comprises: 
if a parking space range indicated by the lane line position information does not intersect with a vehicle range indicated by the vehicle position information, determining that the usage status of the to-be-detected parking space is that no vehicle is parked in the to-be-detected parking space; (Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Figure 4, determination of a free space i.e. no ORB spaces, the parking space is marked as unoccupied)  and
 if the parking space range indicated by the lane line position information intersects with the vehicle range indicated by the vehicle position information, determining that the usage status of the to-be-detected parking space is that a vehicle is being parked in the to-be-detected parking space.  (Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Section III and Figure 10, an occupied spot has ORB key points (a vehicle) within the parking boundary)

Regarding claim 8, Krasner teaches: 
An apparatus for detecting a usage status of a parking space, (Krasner Section II A, system is implemented on programmed touch screen laptop ) comprising:
 an image obtaining module configured for obtaining a monitored image of a to-be-detected parking space; (Krasner Section II B 1, front and side cameras perform video processing, the system identifies the board of the parking boundaries. 
 a lane line position determining module configured for identifying lane line position information of the to-be-detected parking space from the monitored image; (Krasner Section II B 1, front and side cameras perform video processing, the system identifies the board of the parking boundaries, the system gets an array of line objects from which it depicts lines which fulfill the predetermined measures of parking)
 a vehicle position determining module configured for identifying vehicle information from the monitored image, wherein the vehicle information comprises vehicle position information; (Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Section III and Figure 10, an occupied spot has ORB key points (a vehicle) within the parking boundary) and
 a parking space status determining module configured for determining a usage status of the to- be-detected parking space based on a positional relationship between the lane line position information and the vehicle position information.  ((Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Section III and Figure 10, an occupied spot has ORB key points (a vehicle) within the parking boundary)

Regarding claim 9 Krasner teaches: 
The apparatus of claim 8, wherein, the parking space status determining module 101402297.1- 6 -comprises: a vehicle-free determining sub-module configured for,
 if a parking space range indicated by the lane line position information does not intersect with a vehicle range indicated by the vehicle position information, determining that the usage status of the to-be-detected parking space is that no vehicle is parked in the to-be-detected parking space; (Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Figure 4, determination of a free space i.e. no ORB spaces, the parking space is marked as unoccupied)   and
 a parking determining sub-module configured for, if the parking space range indicated by the lane line position information intersects with the vehicle range indicated by the vehicle position information, determining that the usage status of the to-be-detected parking space is that a vehicle is being parked in the to-be-detected parking space.  (Krasner Section II B 1, the system check with ORB points for static object characteristics identification to ensure no existence of objects within parking boundaries. See also Section III and Figure 10, an occupied spot has ORB key points (a vehicle) within the parking boundary)



An electronic device, comprising a processor and a memory; (Krasner Section II A, system is implemented on programmed touch screen laptop. )
wherein, the memory is configured for storing a computer program; (Krasner Section II A, system is implemented on programmed touch screen laptop. )
the processor is configured for, when executing the computer program stored in the memory, implementing the method of claim 1.  (Krasner Section II A, system is implemented on programmed touch screen laptop. See also a full discussion of claim 1 above.)

Regarding claim 16, Krasner teaches: 
A non-transitory computer-readable storage medium in which a computer program is stored, wherein, the computer program is executed by a processor, so as to cause the processor to implement the method of claim 1. (Krasner Section II A, system is implemented on programmed touch screen laptop. See also a full discussion of claim 1 above.)

Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, neither the closest known prior art, nor any reasonable combination thereof, teaches the determination of a normally parked or a intersection-line parked in the parking space as required by the claim language. 

Claims 6-7 depends from claim 4 and are therefore also objected to as being dependent upon a rejected base claim.   

Regarding claim 5, neither the closest known prior art nor any reasonable combination thereof, teaches the determination of a normally parked or a intersection-line parked in the parking space as required by the claim language.

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches the determination of a normally parked or a intersection-line parked in the parking space as required by the claim language. 

Regarding claim 11, neither the closest known prior art nor any reasonable combination thereof, teaches the determination of a normally parked or a intersection-line parked in the parking space as required by the claim language.
Claims 13-14 depends from claim 11 and are therefore also objected to as being dependent upon a rejected base claim.   

Regarding claim 12, neither the closest known prior art nor any reasonable combination thereof, teaches the determination of a normally parked or a intersection-line parked in the parking space as required by the claim language.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666